Citation Nr: 1749458	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-48 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy secondary to the service-connected frostbite residuals. 

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of service connection for peripheral neuropathy came before the Board in December 2016, at which time it was remanded to obtain a medical opinion.  An adequate medical opinion was obtained in May 2017; thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for sleep apnea was denied by the Board in December 2016 and the Veteran timely appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Both parties filed a Joint Motion for Remand (JMR) and requested that the Court vacate and remand the December 2016 decision to the extent that it denied service connection for sleep apnea.  The JMR was granted by the Court Clerk in August 2017 and the issue was remanded to the Board for action consistent with the terms of the JMR.  




FINDINGS OF FACT

1. The Veteran's peripheral neuropathy was initially caused by his service-connected frostbite residuals. 

2. The Veteran's sleep apnea did not manifest until many years following separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover,  initial AOJ consideration of the new evidence received after the May 2017 Supplemental Statement of the Case was waived by the Veteran. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement and Supplemental Statement of the Case and will not be repeated here.

Service Connection for Peripheral Neuropathy

The Veteran contends that his diagnosis of peripheral neuropathy is related to his service-connected frostbite residuals, rather than his nonservice-connected diabetes mellitus, with which he was diagnosed in March 2002. 

The Board has reviewed the post-service medical records from 1974 to 2015.  Records show that he has consistently complained of tingling, pain, numbness, and alternating cold and hot sensations since at least November 1999.  His symptoms were assessed as probable residuals of a cold injury in October 2000 and February 2001.  He presented to podiatry in May 2002 with complaints of increasing foot pain, after being diagnosed with diabetes a few months earlier.  Physical examination revealed decreased sensation to his bilateral feet and he was diagnosed with IDDM with neuropathy and possible residuals of a cold injury.     

He was afforded a VA peripheral nerves examination in March 2003.  An examination revealed decreased pinprick in the bilateral feet that normalized at the ankle as well as decreased vibratory sense in the bilateral feet at the tarsophalangeal joint.  The examiner reported that the Veteran had "some findings of a peripheral sensory neuropathy."  He concluded that there was only mild neuropathy and that "it should be noted that [the Veteran] is a newly diagnosed diabetic, so progression of his symptoms from here on out will be less clear-cut with regard to whether they are secondary to frostbite and/or diabetes."  

In August 2005, he underwent a VA cold injury examination and complained of pain, excessive sweating, numbness, nail issues, and coldness.  A sensory examination revealed intact vibratory sense, proprioception, and Weinstein monofilament test results.  Based on the diabetes diagnosis, the examiner opined that the Veteran's peripheral neuropathy "is most likely due to diabetes and less likely due to frostbite." 

In October 2007, a private EMG of the bilateral lower extremities did not reveal electrical evidence of peripheral neuropathy, but the physician suspected that the Veteran had small fiber neuropathy from his clinical history and opined these findings are consistent with distal frostbite neuropathy.  

In June 2012, the Veteran underwent EMG testing at VA which showed electrodiagnostic evidence of diffuse length dependent axonal polyneuropathy.  At an August 2012 podiatry consult, the Veteran was assessed for possible peripheral neuropathy.  His visual foot inspection, pedal pulses, and sensory examination by monofilament were normal and he was diagnosed with diabetes mellitus without neurovascular deficit.  

The Veteran was afforded a VA examination in September 2015, but the Board found the medical opinion inadequate and afforded it no probative value.  Subsequently, two VA medical opinions and two private medical opinions have been associated with the claims file.  In January 2017, after review of the pertinent records, a VA examiner opined that the Veteran's condition was at least as likely as not related to service.  In her rationale, she noted that complications of frostbite include neurovascular injury.  While symptoms may be permanent in some cases, they are not progressive.   The examiner thus concluded that, while there are persistent problems of small fiber peripheral neuropathy, the progression is not consistent with residuals of a frostbite injury.  Instead, she opined the progression is more likely caused by his diabetes, as demonstrated by the EMG results.  

VA obtained another medical opinion in May 2017 from a different physician.  Based on current neurology, endocrinology, and internal medicine literature, cited in her opinion, the examiner stated that the evidence clearly shows "superficial clinical characteristics that resulted in long-term, non-progressive, stable, mild anesthesia (decreased sensation) involving distal (peripheral) extremities."  Consequently, she concluded that "the pathophysiologic of disease was limited to a non-progressive, stable neuropathic sensory dysfunction for which the Veteran is service connected."   She further stated that diabetes "is a progressive, systemic endocrine disorder that often results in progressive dysfunction within the peripheral nerves conduction and diminished vascular perfusion."   She relied on EMG results from October 2007, which showed no medium or large fiber neuropathy, and a private medical record from October 2009, which showed peripheral neuropathy extending to the ankles, to show there was evidence of progressive symptomatology.  Thus, she concluded the clinical features of the diabetic peripheral neuropathy is independent and separate from the frostbite residuals disability, and the neuropathy was not caused or aggravated by service or service-connected disabilities. 

The Veteran's private physician submitted two supporting opinions in January and May 2017.  Contrary to the May 2017 VA examiner's conclusion, he opined that the October 2007 EMG results are consistent with small distal neuropathy associated with frostbite residuals and are not consistent with diabetic neuropathy.  He theorized that the lack of evidence showing electrical medium and large fiber neuropathy, despite a four year history of diabetes, supports his conclusion that the Veteran's neuropathy was not caused by his diabetes.  

In consideration of the evidence, the Board finds that service connection for peripheral neuropathy is warranted.  The Board found the March 2003 VA examination, January 2017 VA opinion, and private medical opinions particularly probative regarding the etiology of the Veteran's condition.   The Veteran's neurologic symptoms existed prior to his diabetes diagnosis.  Moreover, the Board found the private physician's opinions probative that, if his peripheral neuropathy were caused by diabetes, his October 2007 EMG results would have reflected such.  

The Board considered the May 2017 opinion and found it probative regarding the cause for any increase in the severity of the peripheral neuropathy.  Specifically, the examiner stated that it is less likely than not that the Veteran's new and progressive clinical symptoms are related to service.  (emphasis added).  This opinion, however, is more relevant for rating the severity of his peripheral neuropathy and distinguishing the symptoms caused by his service-connected frostbite residuals from those caused by the nonservice-connected diabetes.  The Board thus finds that the evidence indicates that the Veteran's service-connected frostbite residuals caused neurovascular injury, while any progression of the disorder may be related to his diabetes mellitus.  Accordingly, service connection for peripheral neuropathy as secondary to the service-connected frostbite residuals is granted. 

Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea began in service.  Specifically, in the June 2015 Board hearing, he testified that he experienced loud snoring, shortness of breath, and tiredness in service.  He stated that he was teased for his snoring, but he did not find out that he had sleep apnea until he underwent a sleep study after service.  A December 2000 VA medical record notes that he was diagnosed with sleep apnea by sleep study in 1995.  Thus, the issue at hand is whether his sleep apnea began in or is otherwise related to service.  The Board finds, however, that service connection is not warranted.

The Veteran's service records, which appear to be complete, document treatment for eczema, a finger infection, a cold, frostbite, and left knee pain, but do not show complaints of snoring or fatigue.  While the Veteran was treated for shortness of breath in April 1975, he also complained of a severe cough and congestion.  Sleep issues were not reported and the examiner's impression was flu symptoms with bronchitis.  At separation, the Veteran's clinical evaluation was normal and he wrote on the examination report that he was "in good health."  In sum, his contemporaneous medical records and statements regarding his health do not show a diagnosis of sleep apnea or complaints of relevant symptoms. 

Post-service medical records do not address sleep apnea until approximately 2000, when it was noted that he was diagnosed by sleep study in 1995.  In a December 2000 VA sleep clinic record, the Veteran stated he underwent another sleep study in 1997 because of lack of sleep and was diagnosed with sleep apnea again.  The Board finds this probative that, upon experiencing sleep issues, the Veteran immediately sought medical advice.   The physician noted that his past medical history was significant for hypertension, CAD, and chronic sinus problems, and noted an immediate family medical history of sleep apnea.  While the Veteran reported serving in the military, he did not report that his symptoms began in service.  He was assessed with obstructive sleep apnea.  

The Board considered the Veteran's testimony that his sleep apnea began in service but finds that these statements are not credible and afforded them no probative value.  The Veteran's contentions that his symptoms began in service conflict with the absence of treatment evidence in service, his normal service examination, and his explicit statement that he was in "good health" at separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  The Board also finds that his statements conflict with the lack of treatment or complaints for the 20 years between separation of service and his sleep apnea diagnosis, despite consistently relating his frostbite pain to service during treatment for such and undergoing a sleep study after experiencing sleep issues in 1997.  See id.; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, the Veteran did not report that his symptoms began in service until he filed his substantive appeal in December 2010 - approximately 35 years after separation from service.  See id.  If he had, in fact, been experiencing sleep-related issues for decades, it is reasonable to expect that he would have reported such when discussing his sleep apnea diagnosis and symptoms with medical professionals in 2000.  The fact that he did not - and that he only began reporting such a history of symptoms in connection with a claim for compensation - weighs heavily against the allegations he makes now of continuity of symptoms.  To be explicit, the Board does not find this continuity evidence credible. 

The Board thus finds that the weight of the competent and credible evidence shows the Veteran's sleep apnea did not begin in service.  The earliest evidence of sleep apnea is a medical record from approximately 2000 indicating that the Veteran had been diagnosed with sleep apnea by sleep study in 1995, 20 years after separation from service.  The Veteran's statements are the only evidence supporting his claim, which the Board found lack probative value.  Thus, service connection for sleep apnea is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additionally, the Board finds that that the threshold for providing a medical examination was not met in this case.  The JMR stated that "the Board erred by failing to address whether [the Veteran's] asserted in-service symptoms of snoring, shortness of breath, and feeling a lack of rest could indicate that the current sleep apnea is related to service."  As stated in its previous decision, however, the Board finds that the Veteran's assertions of in-service symptoms lack credibility and therefore probative value.  VA is only obligated to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is a lack of in-service symptoms in the contemporaneous records, and the Board does not find the lay testimony of experiencing such symptoms during service and having a continuity of such symptoms thereafter to be credible.  Service connection depended on credibility and competency determinations regarding the Veteran's statements as to in-service disease or injury, continuity of symptoms, and a potential relationship to service. With his statements not being credible evidence, a VA opinion would not provide any additional evidence to assist the Board in making these determinations.  Therefore, even under the low threshold of McLendon, a remand for a VA examination is not warranted.  While it is correct that lay evidence can assist in a nexus determination, as the JMR points out, it must be credible; here, it is not, for the reasons given above.


ORDER

Service connection for peripheral neuropathy, secondary to the service-connected frostbite residuals, is granted.

Service connection for sleep apnea is denied. 





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


